NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on February 2, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on February 2, 2021 in response to the non-final rejection mailed on October 22, 2020 have been fully considered.

Examiner’s Amendment to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Elias J. Lambiris on February 26, 2021.
Please amend the paragraph at p. 1, lines 4-6 of the specification as follows:

Reference to an Electronic Sequence Listing
This application contains an electronic Sequence Listing in computer readable form. The electronic sequence listing (name:14303-WO-PCT SQ listing.txt; size:16,107 bytes; date of creation: February 19, 2018) in its entirety.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Elias J. Lambiris on February 26, 2021.
Please replace the claim set filed on February 2, 2021 with the following claims.

1-22.	(Canceled)  

23.	(Currently Amended)  A method for preparing a baked product, comprising 
(a) adding a polypeptide having lipolytic activity to a dough prior to baking, wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1; and 
(b) baking the dough to produce the baked product.

24.	(Currently Amended)  The method of claim 23, wherein the polypeptide comprises a lipolytic enzyme catalytic segment of the amino acid sequence G-H-S-L-G (SEQ ID NO: 5).

the sequence of amino acids 21 to 309 of SEQ ID NO: 1.

26.	(Currently Amended) The method of claim 24, wherein the polypeptide comprises an amino acid sequence having at least 90% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1.

27.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises an amino acid sequence having at least 95% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1. 

28.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises an amino acid sequence having at least 97% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1.

29.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises the[[an]] amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 1.

30.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises the[[an]] amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 6.

the[[an]] amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 7.

32.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises the[[an]] amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 8.

33.	(Currently Amended)  The method of claim 24, wherein the polypeptide comprises the[[an]] amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 9.

34.	(Currently Amended)  The method of claim 24, wherein the polypeptide is encoded by a polynucleotide that hybridizes under medium stringency conditions with the full-length complement of the nucleotide sequence of SEQ ID NO: 2, wherein the medium stringency conditions are defined as prehybridization and hybridization at 42°C in 5X SSPE, 0.3% SDS, 200 micrograms/ml sheared and denatured salmon sperm DNA, and 35% formamide, 

35.	(Currently Amended)  The method of claim 24, wherein the polypeptide is a fragment of the sequence of amino acids 21 to 309 of SEQ ID NO: 1, wherein the fragment has lipolytic enzyme activity.

36.	(Previously Presented)  The method of claim 23, wherein the polypeptide has lipase and phospholipase activity.

37.	(Currently Amended)  The method of claim 23, wherein the amount of the polypeptide added is between 0.01 and 100 mg of the polypeptide

38.	(Currently Amended)  The method of claim 23, wherein the amount of the polypeptide added is between 0.05 and 50 mg of the polypeptide

39.	(Currently Amended)  The method of claim 23, wherein the amount of the polypeptide added is between 0.1 and 25 mg of the polypeptide

40.	(Currently Amended)  The method of claim 23, wherein the amount of the polypeptide added is between 0.1 and 15 mg of the polypeptide

41.	(Currently Amended)  The method of claim 23, wherein the baked product has an improved crumb property compared to a baked product prepared without the polypeptide.

42.	(Previously Presented)  The method of claim 41, wherein the improved crumb property is improved whiteness of the crumb of the baked product, improved crumb structure of the baked product, improved crumb softness of the baked product, improved flavor of the baked product, and/or improved anti-staling properties of the baked product.

Information Regarding Quick Path IDS Program
after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656